                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN



WILLIAM J FRENCH,
SANDRA M FRENCH,

                       Plaintiffs,
                                                             Case No. 20-cv-1090-bhl
       v.

NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY,
NORTHWESTERN LONG TERM CARE INSURANCE CO,

                  Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________
       On January 22, 2021, all of the attorneys representing the plaintiffs filed a motion for
leave to withdraw as plaintiffs’ counsel. (ECF No. 30.) Counsel report that their clients “no
longer wish to be represented by [them] and instead wish to proceed with new counsel.” At their
clients’ request, counsel also asked the Court for a 30-day extension on plaintiffs’ deadline to
respond to defendants’ pending motion for judgment on the pleadings.
       Because plaintiffs no longer wish to be represented by their counsel of record, the Court
will grant counsel’s motion to withdraw. Further, because plaintiffs are now without counsel,
the Court will grant the motion for extension of time in which they may respond to defendants’
motion for judgment on the pleadings. Accordingly,

       IT IS HEREBY ORDERED that plaintiffs’ motion for leave to withdraw as plaintiffs’
counsel, ECF No. 30, is GRANTED. The Court expects plaintiffs to retain new counsel
promptly and comply with the revised briefing schedule should they wish to pursue their claims.

       IT IS FURTHER ORDERED that plaintiffs’ motion for a further extension of time,
ECF No. 30, is GRANTED. Plaintiffs must file a response to defendants’ motion for judgment
on the pleadings on or before March 3, 2021. Defendants may then file a reply on or before




            Case 2:20-cv-01090-BHL Filed 01/28/21 Page 1 of 2 Document 31
April 2, 2021. The March 5, 2021 deadline to file a joint report and the March 12, 2021 oral
argument are canceled. The Court will set a further schedule once the briefing is complete.

       Dated at Milwaukee, Wisconsin on January 28, 2021.

                                                     s/ Brett H. Ludwig
                                                     BRETT H. LUDWIG
                                                     United States District Judge




         Case 2:20-cv-01090-BHL Filed 01/28/21 Page 2 of 2 Document 31
